Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Bloomfield Care Center,
(CCN: 16-5326),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-10
Decision No. CR3231
Date: May 15, 2014
DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services
(CMS) to impose a per-instance civil money penalty of $7,950 against Petitioner,
Bloomfield Care Center.
I. Background
Petitioner is a skilled nursing facility located in Bloomfield, lowa, that participates
in the Medicare program. Following a survey of the facility completed on July 23,
2013, CMS determined that Petitioner failed to comply substantially with a
Medicare participation requirement that is stated at 42 C.F.R. § 483.25(h)(1) and
(2). The regulation requires that a skilled nursing facility be free of accident
hazards and that each resident of a facility receives adequate supervision and

assistance devices to prevent accidents. As a remedy, CMS determined to impose
a $7,950 per-instance civil money penalty against Petitioner.' Petitioner requested

' In its pre-hearing brief CMS asserts that it imposed the per-instance civil money
penalty and “other sanctions” against Petitioner. CMS’s pre-hearing brief at 4. It
never describes these “other sanctions.” Petitioner has not described them either,
a hearing. CMS moved to impose sanctions against Petitioner on the ground that
the hearing request was inadequate. I denied that motion but directed Petitioner to
file an amended and more detailed hearing request. Petitioner did so. CMS then
moved again to impose sanctions against Petitioner and renewed that motion
subsequently in its final brief. I deny it.

The parties filed pre-hearing exchanges including proposed exhibits. The
proposed exhibits included the written direct testimony of several witnesses. The
parties advised me that they did not wish to cross-examine each other’s witnesses.
I accepted final briefs from the parties and I am deciding this case based on their
written exchanges. CMS filed exhibits that are identified as CMS Ex. 1 - CMS
Ex. 8. Petitioner filed exhibits that are identified as P. Ex. 1 — P. Ex. 36. I receive
these exhibits into evidence.

II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are: whether Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.25(h)(1) and (2); and whether the per-instance
civil money penalty of $7,950 is reasonable.

B. Findings of Fact and Conclusions of Law

The central facts of this case are uncomplicated. As of July 2013 Petitioner had
four residents who it had determined were at risk for eloping the facility. It had
equipped each of these residents with a Wanderguard bracelet. The four residents
who were equipped with this device included a resident who is identified as
Resident # 1.

A Wanderguard is an alarm device. In an operating Wanderguard system a
resident who wears the bracelet will trigger an audible alarm if he or she
approaches an exit door that is wired to the system. See P. Ex. 2 at 92-93; CMS
Ex. 2 at 10. In that way the staff will be notified that someone wearing a
Wanderguard is in close proximity to an exit and will be alerted to the possibility
that the resident needs to be retrieved and/or redirected.

Petitioner had equipped its main exit door with two alarm systems. The first
system was an alarm that sounded when the exit door was opened. Pressing a

and neither CMS nor Petitioner has offered any argument about them. I have no
idea as to what these “other sanctions” might be, if they exist at all, and so, I do
not address them in this decision.
button next to the alarmed door would deactivate that alarm. The second system
was the Wanderguard system. Individuals who were not equipped with a
Wanderguard bracelet could exit Petitioner’s facility without triggering the
primary alarm simply by pushing the deactivation button next to the door.
Alternatively, one could leave the facility without triggering the primary alarm by
walking with someone else who had pushed the deactivation button. However, a
person equipped with a Wanderguard bracelet would trigger the secondary
Wanderguard alarm system even if he or she managed to get through the exit door
without triggering the primary alarm.

In May and June 2013 Petitioner remodeled the front entrance to its facility. The
front entrance of the facility was closed. The construction crew removed the
Wanderguard system from the front door. CMS Ex. 2 at 6-7. As part of the
reconstruction an alternate entrance to the facility was established by Petitioner’s
dining room that staff, residents, and facility visitors would use while construction
was ongoing. Jd. This entrance was not equipped with a Wanderguard system
although Petitioner’s management had assumed that it would be. Jd. at 7.

Evidently, there was a lack of communication between the construction crew and
Petitioner’s management, because the failure to relocate the Wanderguard system
to the new exit door was not brought to management’s attention. CMS Ex. 2 at 6 -
7. Asa result, no directives were issued to install the system at the new exit door.
No information was communicated from management to Petitioner’s staff about
the failure to install the Wanderguard system. None of the residents’ care plans
were amended to account for the failure to install the Wanderguard system and, in
act, all four of the residents who wore Wanderguard bracelets continued to wear
them. See CMS Ex. 2 at 7. No extra or special security measures were put into
place for any of the residents in lieu of the Wanderguard system.

Petitioner argues that its staff knew that the Wanderguard alarm system no longer
‘unctioned even if management did not and even if no written directives were
issued concerning the system’s removal. See P. Ex. 24 at 14. I find this argument
to be without evidentiary support. There is not any statement from any of
Petitioner’s staff averring that the staff was informed that the Wanderguard system
ad not been relocated to the new exit. Furthermore, the assertion that the staff
new that the Wanderguard system had been removed and not reinstalled is belied
by the fact that the residents’ care plans were not modified and by the fact that the
our residents continued to wear Wanderguard bracelets. It would make no sense
to continue to equip these residents with these bracelets if the staff knew that the
system was no longer in place.

Petitioner now asserts that its management made a conscious decision to
discontinue use of the Wanderguard system during construction. Petitioner’s final
brief at 3 - 4. According to Petitioner, it “determined that the Wanderguard was
not necessary given its [a temporary exit door’s] high visibility and highly
trafficked surroundings.” Petitioner’s final brief at 3, citing P. Ex. 8 at 2,99 6-8.
I find this assertion to be unsupported. The exhibit cited by Petitioner, a
declaration by Resident # 1’s treating physician, does not address the question of
removal of the Wanderguard system at all and says nothing about what
management did or did not decide to do.

What is apparent is that Petitioner had relied on the Wanderguard system to
protect four of its residents from the possibility of elopement, the system was
disconnected and not reinstalled unbeknownst to Petitioner’s management and
staff, and no changes were made to the residents’ care plans to provide these
residents with anti-elopement protections in lieu of the defunct Wanderguard
system. And, most importantly, Petitioner’s staff continued to care for the four
elopement-prone residents without knowing that their Wanderguard bracelets no
longer protected them.

These developments put the four elopement-prone residents at grave risk because
Petitioner’s staff was relying on a defunct system to protect them. Clearly, staff
could have been lulled into a false sense of security because it would have
assumed that the Wanderguard alarm would be triggered when these residents
approached the new exit door when, in fact, the alarm had never been reinstalled.

Resident # 1 was an elderly, demented individual who needed assistance for many
of the activities of daily living. CMS Ex. 2 at 9, 48, 52, 55-56, 72, 76. She had
short- and long-term memory deficits and severe cognitive limitations. Jd. at 44,
55, 76. Petitioner’s staff assessed her to be an elopement risk and her care plan
provided that she would wear alarms that would be checked daily by Petitioner’s
staff for functionality. Jd. at 76. The resident had attempted to elope Petitioner’s
facility on numerous occasions. Id. at 86, 87, 88, 90.

On July 3, 2013, staff noted apparent elopement attempts by the Resident between
9:00 and 9:15 a.m. CMS Ex. 2 at 21, 25, 26. The staff intercepted these attempts.
However, at 9:40 a.m. on July 3, Petitioner’s staff received a call from a hospital
about two-tenths of a mile away from the facility. The resident had been found in
the hospital parking lot. Jd. at 9. Satellite images show that the facility and the
hospital are separated by a street and by a wooded area. CMS Ex. 6.

Although the evidence does not establish the precise circumstances of the
resident’s elopement, it is entirely reasonable to infer that the resident eloped
successfully as a direct consequence of the Wanderguard system’s discontinuation
and the facility’s staff’s not putting measures in place to protect the resident in
lieu of the Wanderguard system. That inference is reasonable because, had the
Wanderguard system been working, an alarm would have triggered the moment
that the resident came into proximity with the exit door. That would have alerted
Petitioner’s staff to an elopement in process and the resident would have been
intercepted.

The question is whether this security breach that enabled the elopement of
Resident # 1 and that put other residents at risk comprised substantial
noncompliance with the requirements of 42 C.F.R. § 483.25(h)(1) and (2). I find
that there was substantial noncompliance. Although it is true that the system was
discontinued unbeknownst to Petitioner’s management and staff, that is no excuse.
Petitioner’s management and its staff had a duty to know whether the system
functioned and they also had a duty to put into place whatever additional
protective measures were necessary the instant that they learned that the system
was not functioning.

The regulation imposes on a facility the duty to take all reasonable measures to
assure that foreseeable hazards are eliminated or protected against. That is not a
strict liability standard but it does impose on a facility a substantial burden of
making sure that no stone is unturned in order to protect residents. Here,
Petitioner’s management should have known — even if it did not know — that the
Wanderguard system was not working. The act of reconstructing the entranceway
and the necessary disconnection of alarm systems in order to perform that work
was enough to put management on notice that the Wanderguard system might be
disabled and non-functioning. Management and staff should have followed up
with the construction crew to assure that the system was reinstalled at the new
temporary exit. Furthermore, it would have been simple to test the Wanderguard
system while construction was ongoing and afterward. All management and/or
staff needed to do was to put a Wanderguard bracelet in close proximity with the
new exit. A failure of the alarm to sound in that circumstance could only mean
that the system was down or that the bracelet itself was dysfunctional.

Petitioner advances a variety of arguments to assert that it was, in fact, in
compliance with regulatory requirements. I find these arguments to be without
merit.

Petitioner argues that its front entrance was uniquely situated and that its location
justified that only it be equipped with a Wanderguard system. Petitioner’s final
brief at | — 2. From that assertion Petitioner would evidently have me infer that
there never was a need to install a Wanderguard system on the replacement exit by
the facility’s dining room. That inference is not reasonable. First, Petitioner’s
management intended that the Wanderguard system be installed at the new exit.
CMS Ex. 2 at 7. Second, Petitioner’s staff obviously assumed that the
Wanderguard system had been installed at the replacement exit. Otherwise, the
four residents’ care plans, which assumed that the residents were protected by
Wanderguard bracelets, would be meaningless, as would be the fact that these
residents continued to wear the bracelets.

Petitioner then argues that it barricaded its front entrance while construction was
taking place, making that entrance inaccessible to residents and obviating the need
for a Wanderguard system at that entrance. Petitioner’s final brief at 2. That may
be so, but it says nothing about the need for a Wanderguard system elsewhere in
Petitioner’s facility.

Petitioner then avers affirmatively that a Wanderguard was unnecessary at the new
entrance because it was located in a highly trafficked and visible location and that
its management consciously decided that no Wanderguard system was needed.
Petitioner’s final brief at 3-4. The evidence belies that assertion. As I discuss
above, the exhibit cited by Petitioner to support this assertion provides no support
for the assertion that management consciously decided not to install the
Wanderguard system at the new exit. See P. Ex. 8 at 2, J] 6—8. Moreover,
Petitioner’s management actually thought that the Wanderguard system had been
transferred to the new exit. CMS Ex. 2 at 7. So did Petitioner’s staff, based on
their continued use of the bracelets.

Petitioner then argues that it was not foreseeable that residents would need a
Wanderguard system to protect them because all of the facility’s doors had alarms.
Petitioner’s final brief at 4. This argument is simply unsupported. The evidence
shows that Petitioner’s staff had determined that Resident # 1 and three other
residents needed additional protection in addition to the push-button alarms that
had been placed on exit doors. Some of these residents were assessed as needing
Wanderguard bracelets and others wore those devices even though no formal
assessments of need were present in these residents’ treatment records. I infer that
staff assessed these residents as needing to wear the devices even if they did not
memorialize those assessments in writing.

Petitioner then accuses CMS of ignoring Resident # 1’s history and manner of
elopement attempts in concluding that the failure of the Wanderguard system put
the resident at risk. Petitioner’s final brief at 5— 6. According to Petitioner,
during previous elopement attempts the resident had always pushed on alarmed
doors, thereby triggering the alarm systems and alerting staff to an elopement
attempt. It argues that, given this history, the Wanderguard was simply
unnecessary. But, Petitioner’s own care planning for Resident # 1 and for three
other residents belies this argument. The fact is that Petitioner’s staff had assessed
all of these residents as needing alarms. The staff made that determination, it
wrote care plans that reached that conclusion, and the staff acted on their
determination by putting Wanderguard bracelets on four of its residents. Why
would Petitioner go to the trouble of purchasing the system and equipping its
residents with the bracelets if, in fact, they were unnecessary to begin with?

Next, Petitioner argues that it was entirely unforeseeable that someone, perhaps a
visitor, would let Resident # 1 elope the premises. And, from this, it argues that
the Wanderguard would have been pointless because the resident would have
escaped whether or not she was wearing a functioning bracelet. Petitioner’s final
brief at 6 — 7. It is speculative to assert, as Petitioner does, that someone let
Resident # 1 elope. But, assuming that scenario to be true, a functioning
Wanderguard bracelet would have been extremely important in that circumstance.
A Wanderguard bracelet is not a barrier to elopement. Rather, it sounds an alarm
when a person wearing a functioning bracelet elopes. If a visitor had let Resident
# 1 exit the premises and the resident was wearing a functioning alarm, the alarm
would have sounded, immediately alerting the staff to the resident’s departure.
That would have enabled the staff to retrieve the resident instantly rather than after
she’d traversed a street and/or a wooded area and entered a parking lot two-tenths
of a mile from the facility.

Petitioner asserts that Resident # 1’s cognitive impairments precluded the resident
from deactivating the alarm on the new entrance door by pushing the alarm button.
Petitioner’s final brief at 7— 8. Thus, according to Petitioner, there was no need
for the facility to install additional security devices on its doors. This argument is
simply a red herring. The issue here is not whether the resident could or could not
deactivate the primary alarm system by pushing the alarm button. The
Wanderguard system is entirely separate from the push button deactivation of the
primary alarm. Petitioner’s staff determined that Resident # 1 needed the
Wanderguard bracelet because she was at risk for eloping despite the presence of
the primary alarm. And, obviously, she got out of the facility on July 3, 2013,
even though the primary alarm system was installed and operating on that date.

Petitioner then argues that it had a “multitude of interventions in place to prevent
reasonably foreseeable accidents.” Petitioner’s final brief at 9. From this, it
contends that the Wanderguard system was superfluous. Jd. at 9-— 14. These
interventions, according to Petitioner, included interventions that were applicable
generally to all residents and interventions that were specifically designed to
protect Resident # 1. The interventions included: push-button deactivated alarms
on all exit doors; its Wanderguard system on the original front door; consistent
staffing; the use of walkie-talkies by staff so that the staff members could
communicate with each other; and many more interventions that Petitioner
implemented after Resident # 1 eloped. Jd. Petitioner also makes the ingenious
argument that the reason that the four residents continued to wear Wanderguard
bracelets after the system was discontinued was that the bracelets alerted
Petitioner’s staff to the fact that the residents were elopement risks. Jd. at 9.
None of the interventions that were in place prior to Resident # 1’s elopement
substituted for a functioning Wanderguard system. That is made obvious by the
fact that the staff determined that Resident # 1 and three other residents needed to
wear Wanderguard bracelets. Obviously, Petitioner’s staff had no confidence that
the other pre-elopement interventions cited by Petitioner — the push-button alarm
system, consistent staffing, and staff use of walkie-talkies — were sufficient,
individually or collectively, to protect the four residents.

As for the interventions put into place after the resident eloped, they may have
adequately protected the resident against future elopements, but they certainly had
no bearing on what happened on July 3, 2013. Indeed, one could say reasonably
that the fact that these interventions were found to be necessary after the fact is
evidence that something should have been done prior to the elopement to protect
the resident in lieu of a Wanderguard bracelet.

CMS argues that the $7,950 per-instance civil money penalty is justified by
Petitioner’s allegedly immediate jeopardy-level noncompliance. Additionally, it
asserts that the amount of the penalty, assuming that there is immediate jeopardy-
level noncompliance, may not be questioned because the penalty determination is
an act of discretion by CMS that is not reviewable.

These arguments are both incorrect as a matter of law. Civil money penalties of
up to $10,000 per instance of noncompliance may be imposed without any finding
of immediate jeopardy-level noncompliance. 42 C.F.R. § 488.408(d)(1)(iv). For
that reason I make no finding as to whether Petitioner’s noncompliance was at the
immediate jeopardy level.

It is also utterly incorrect to assert, as CMS does, that the reasonableness of the
penalty amount is immune from review. A principal purpose of a hearing to
challenge the imposition of a civil money penalty may be to challenge the
reasonableness of the penalty amount. In determining whether a penalty amount is
reasonable I must consider the penalty independently from CMS in light of the
regulatory factors stated at 42 C.F.R. §§ 488.438(f) and 488.404 (incorporated by
reference into 42 C.F.R. § 488.438(f)(3)). These factors may include the
seriousness of the noncompliance, a facility’s compliance history, and its financial
condition.

Neither side has made arguments about the reasonableness of the penalty amount.
CMS, evidently relying on its wrong interpretation of the regulations, chose to rest
on its incorrect assertion that its penalty amount determination is a discretionary
act that is immune from review. Petitioner has not explained why it did not
challenge the penalty amount. I sustain the penalty amount in this case without
further analysis because Petitioner did not challenge it. I find that it has waived its

possible arguments as to this issue. Had Petitioner challenged the amount I would
have ordered CMS to brief the issue of its reasonableness.

/s/
Steven T. Kessel
Administrative Law Judge

